Mr. Justice Gary delivered the opinion of the Court. The appellant had a warehouse in which meat was stored, and the appellee went there properly, to inspect some meat; but instead of going to any entrance used for persons to go in. or which the appellant in any way proffered as such an entrance, he went to a gate about seven feet high, and twelve to fifteen feet long, which was off its hinges, and probably not very securely fastened on the end to which the hinges belonged, and on the other end fastened by a hook into a staple, and either by putting his hand through a hole, lifting the hook and pulling the gate—as he says—or by attempting to climb the gate—as all witnesses of the accident say—the gate fell upon him and inflicted the injury for which he sues. On either version, the injury was the result of his own carelessness, and he has no right to recover. The judgment is reversed.